In The

                             Court of Appeals

                    Ninth District of Texas at Beaumont

                            __________________

                            NO. 09-21-00345-CV
                            __________________

        KIMBERLY LEVY COSTANZO, EXECUTRIX FOR THE
        ESTATES OF JOY LEVY AND SCOTT LEVY, Appellant

                                    V.

       TEXAS ADVANTAGE COMMUNITY BANK N.A., Appellee

__________________________________________________________________

                On Appeal from the 356th District Court
                       Hardin County, Texas
                      Trial Cause No. 56542-A
__________________________________________________________________

                        MEMORANDUM OPINION

     Appellant Kimberly Levy Costanzo (“Costanzo” or “Appellant”) appeals

from an order granting a summary judgment to Appellee Texas Advantage

Community Bank (“TACB” or “Appellee”) and dismissing all claims asserted by

Costanzo against TACB. We reverse and remand because the order granting

summary judgment granted more relief than TACB requested in its motion for

summary judgment.


                                    1
                                    Background

      Scott Levy, Costanzo’s father, died in 2014, and he was survived by his wife

Joy. Joy died on February 19, 2015, and Costanzo has alleged she is the executrix of

Scott’s and Joy’s estates.

      Costanzo originally filed suit in October 2015. Her Third Amended Petition

was the live pleading at the time TACB filed its motion for summary judgment.

Costanzo named as defendants Jeanette and James Holdsworth, Jay Wesley Mann,1

and TACB, and Costanzo sued individually and in her capacity as executrix of

Scott’s and Joy’s estates.

      According to Costanzo, after Scott died, Joy was “mentally incapacitated, and

unable to care for herself[,]” and Jeanette and James “create[ed] a fraudulent

document that they illegally represented to others was a valid power of attorney” for

Joy. Costanzo alleged that Jeanette, James, and Jay committed elder abuse and

federal bank fraud and stole over $180,000 from Joy’s bank accounts before and

after Joy’s death. Costanzo asserted that TACB owed a legal duty to protect Joy’s

financial accounts and had actual knowledge that Jeanette and James “were actively

working to create documents to perpetrate bank fraud and elder abuse[.]”



      1
        In her deposition, Costanzo testified that Jeanette and Jay are Joy’s children
by a previous marriage, and James testified in his deposition that he is Jeanette’s
husband. Jeanette, James, and Jay are not parties to this appeal, and we discuss them
only as necessary.
                                          2
         Costanzo’s Third Amended Petition stated the following claims against

TACB: (1) negligence, for breaching a duty to protect Joy’s financial accounts,

having actual knowledge of Jeanette and James’s federal bank fraud and elder abuse,

and failure to stop such fraud and abuse or report it to authorities; (2) gross

negligence, for having an actual, subjective awareness of the risk but acting with

conscious indifference to Joy’s rights, safety, and welfare; and (3) fraud by

nondisclosure, for failing to disclose material facts related to bank fraud and elder

abuse.

         In October 2018, TACB filed a motion for summary judgment. TACB styled

its motion as a motion for partial summary judgment and requested summary

judgment on Costanzo’s claims for negligence, gross negligence, fraud by

nondisclosure, and “TACB’s claim against Kimberly Costanzo in her individual

capacity[.]” 2 TACB argued that it had no duty to report elder abuse as a matter of

law and that there were no fact issues on whether it had a duty to report elder

financial abuse. TACB also argued that it was obligated to comply with the power



         The appellate record does not include any pleadings showing TACB’s claims
         2

against Costanzo. In its motion to sever, filed after the trial court granted summary
judgment, TACB argued that “[t]he trial court may sever from the rest of the lawsuit
a partial summary judgment granted on a claim or defense granted to one of multiple
parties, thus allowing the summary judgment to be appealed.” For ease of discussion
and because the trial court ultimately severed Costanzo’s claims against TACB into
a separate cause (as we discuss later herein), we refer to TACB’s motion as a
“motion for summary judgment.”
                                           3
of attorney document that named Jeanette as attorney-in-fact for Joy. TACB argued

that Costanzo did not have capacity to sue in her individual capacity, but that she

could bring a claim as personal representative of Joy’s estate. Finally, TACB argued

that the UCC preempted all of Costanzo’s common law claims.

      Costanzo filed a response in November 2019, arguing that TACB had used its

motion for summary judgment “to circumvent special exception practice” in saying

Costanzo could not sue in her individual capacity. Costanzo also alleged that a

genuine issue of material fact existed on her claims against TACB, and she attached

eighteen documents, including pleadings, affidavits, deposition transcripts, and

certain documents relating to banking policies and procedures.

      In December 2019, while the motion for summary judgment was pending, the

trial court held a hearing in the case. Costanzo asked for leave to amend her

pleadings, which the trial court granted. On January 10, 2020, Costanzo filed a

Fourth Amended Petition. In this petition, Costanzo brought claims as executrix of

Scott and Joy’s estates, and she did not include claims against TACB for negligence

and gross negligence. She did, however, assert claims against TACB for breach of

fiduciary duty, fraud by nondisclosure, promissory estoppel, quantum meruit and

unjust enrichment, breach of contract, and conversion of instrument under section

3.420 of the Texas Business and Commerce Code.




                                         4
      In July 2021, the trial court held a hearing on TACB’s motion for summary

judgment. Costanzo’s attorney asked the court to take judicial notice of her Fourth

Amended Petition and stated that it “alleges several different new causes of action”

against TACB. The trial court agreed to take judicial notice as requested. TACB’s

counsel requested a ruling on the motion for summary judgment so it could prepare

a jury charge for the upcoming trial.

      A few days later, the trial court signed an order granting summary judgment

for TACB. The order stated that the court had considered the motion, the summary

judgment evidence, argument of counsel, and all timely filed responses. The trial

court granted the motion “as to all claims asserted by Plaintiff Kimberly Levy

Costanzo in her capacity as executrix for estates of Scott Ray Levy and Joy Laverne

Levy, and in her individual capacity [] against TACB.” The order also disposed of

“all claims asserted against TACB” by Costanzo.

      Costanzo then filed a motion for new trial, arguing that TACB’s motion for

summary judgment should be denied because she had amended her petition and

because TACB had not amended its motion for summary judgment after she

amended her pleadings. She also argued that the order was improper because “there

were no pleadings on file by any party requesting such relief.” Costanzo also argued




                                         5
that the evidence showed that genuine issues of material fact existed that precluded

granting summary judgment.3

      On August 2, 2021, TACB filed a motion to sever, asking the trial court to

sever Costanzo’s claims against TACB so that the Summary Judgment as to TACB

would be a final judgment. The trial court granted the motion to sever in an order

signed on August 9, 2021, stating that “this severed order fully disposes of the

severed case[.]” Costanzo then appealed.

                                        Issues

      In Appellant’s first issue, she argues that the trial court erred in granting

Appellee’s motion for partial summary judgment because genuine issues of material

fact existed. In Appellant’s second and third issues, she argues that the order granting

summary judgment should be reversed and remanded because it disposed of claims

that were not part of the TACB’s motion for summary judgment. Appellant argues

that TACB failed to amend its motion for summary judgment after Appellant filed

her Fourth Amended Petition, which Appellant claims mooted the motion for

summary judgment. Appellant also argues that it was error for the trial court to

dismiss all her claims against TACB with prejudice when TACB failed to amend its




      3
         The appellate record does not include a ruling by the trial court on
Costanzo’s motion for new trial, but it was overruled by operation of law. See Tex.
R. Civ. P. 329b(c).
                                         6
motion for summary judgment to address the additional claims asserted by Appellant

in her Fourth Amended Petition.

                                 Standard of Review

      We review grants of summary judgment de novo. Cantey Hanger, LLP v.

Byrd, 467 S.W.3d 477, 481 (Tex. 2015). The movant for a traditional motion for

summary judgment has the burden to establish that no genuine issues of material fact

exist, and that the movant is entitled to judgment as a matter of law. Tex. R. Civ. P.

166a(c); Nixon v. Mr. Prop. Mgmt. Co., Inc., 690 S.W.2d 546, 548 (Tex. 1985). If

the moving party produces evidence entitling it to a summary judgment, the burden

shifts to the nonmovant to present evidence that raises a material fact issue. Walker

v. Harris, 924 S.W.2d 375, 377 (Tex. 1996).

      In deciding whether there is a disputed material fact issue precluding summary

judgment, evidence favorable to the nonmovant will be taken as true. Nixon, 690

S.W.2d at 548-49. Every reasonable inference must be indulged in favor of the

nonmovant, and any doubts must be resolved in the nonmovant’s favor. Id. at 549.

Because the trial court’s order in this case granting the summary judgment does not

specify the grounds for its summary judgment, we must affirm the summary

judgment if any of the theories presented to the trial court and preserved for appellate

review are meritorious. See Provident Life & Accident Ins. Co. v. Knott, 128 S.W.3d

211, 216 (Tex. 2003) (citing Cincinnati Life Ins. Co. v. Cates, 927 S.W.2d 623, 626

                                           7
(Tex. 1996); Carr v. Brasher, 776 S.W.2d 567, 569 (Tex. 1989)). “A summary

judgment movant may not be granted summary judgment as a matter of law on a

cause of action not addressed[]” in the motion. Black v. Victoria Lloyds Ins. Co.,797

S.W.2d 20, 27 (Tex. 1990); see Clark v. Pimienta, No. 09-99-035-CV, 2002 Tex.

App. LEXIS 8308, at **6-7 (Tex. App.—Beaumont Nov. 21, 2002, no pet.) (“The

trial court could not properly grant summary judgment on issues not presented in the

motion for partial summary judgment.”).

      In her first issue, Appellant argues that the trial court erred in granting

TACB’s motion for summary judgment because she argues she responded to the

motion and established that genuine issues of material fact existed. When a summary

judgment respondent fails to direct the trial court to specific summary judgment

evidence, and merely says a fact issue exists and attaches voluminous exhibits, a fact

issue cannot be raised that is sufficient to defeat an adequate summary judgment

motion. See Hinojosa v. Koen, No. 04-18-00907-CV, 2019 Tex. App. LEXIS 9707,

at **7-8 (Tex. App.—San Antonio Nov. 6, 2019, pet. denied) (mem. op.).

      Costanzo did not specifically identify any fact issues in her summary

judgment response, nor did she specify how any fact issues were raised in her

supporting exhibits. Her response to TACB’s motion for summary judgment merely

stated:

      [] Non-Movant claims a genuine issue of material fact exists as to
      Movant’s claims and submits affidavits, discovery, documentary
                                          8
      evidence and Movant’s pleadings, as summary judgment evidence,
      referenced in an appendix attached hereto, filed with this response and
      incorporated by such reference for all purposes as if recited verbatim
      herein.

Costanzo’s response included an appendix that listed eighteen documents, which

total more than 500 pages. In her response, Costanzo did not cite to any specific

pages in her attachments.

      Merely citing generally to voluminous summary judgment evidence in

response to a motion for summary judgment is not sufficient to raise a fact issue to

defeat a summary judgment that adequately challenged the claims. See McConnell

v. Southside Indep. Sch. Dist., 858 S.W.2d 337, 341 (Tex. 1993); Rogers v. Ricane

Enters., Inc., 772 S.W.2d 76, 81 (Tex. 1989); Nguyen v. Allstate Ins. Co., 404

S.W.3d 770, 776 (Tex. App.—Dallas 2013, pet. denied). “[A] general reference to a

voluminous record which does not direct the trial court and parties to the evidence

on which the movant relies is insufficient.” Rogers, 772 S.W.2d at 81. In addition,

an appellant has a duty to show that the record supports her contentions and provide

citations to the record. See Tex. R. App. P. 38.1(i). Absent guidance from a

nonmovant, trial and appellate courts are not required to sift through a voluminous

record in search of evidence to support the nonmovant’s argument that a fact issue

exists, and the failure to cite to relevant portions of the record waives appellate

review. See J.W. Garrett & Sons, Inc. v. Snider, No. 09-14-00306-CV, 2015 Tex.

App. LEXIS 10201, at **12-13 (Tex. App.—Beaumont Oct. 1, 2015, pet. denied)
                                         9
(mem. op.); Williford v. Nauru Phosphate Royalties, Inc., No. 09-99-463-CV, 2000

Tex. App. LEXIS 2349, at **9-10 (Tex. App.—Beaumont Apr. 6, 2000, pet. denied)

(mem. op.) (citing Casteel-Diebolt v. Diebolt, 912 S.W.2d 302, 305 (Tex. App.—

Houston [14th Dist.] 1995, no writ)). Costanzo failed to raise a genuine issue of a

material fact in her response to the summary judgment motion sufficient to defeat

the motion for summary judgment as to the claims challenged in TACB’s motion for

summary judgment, and we overrule Costanzo’s first issue. See Arredondo v.

Rodriguez, 198 S.W.3d 236, 238-39 (Tex. App.—San Antonio 2006, no pet.).

Because we have overruled issue one, we now address Costanzo’s second and third

issues.

      “A motion for summary judgment must expressly present the grounds upon

which it is made[] and must stand or fall on these grounds alone.” Science Spectrum,

Inc. v. Martinez, 941 S.W.2d 910, 912 (Tex. 1997) (citing McConnell, 858 S.W.2d

at 341; Tex. R. Civ. P. 166a(c) (“The motion for summary judgment shall state the

specific grounds therefor.”)). “A court cannot grant summary judgment on grounds

that were not presented.” Johnson v. Brewer & Pritchard, P.C., 73 S.W.3d 193, 204

(Tex. 2002); see also Kokes v. Angelina Coll., 148 S.W.3d 384, 387 (Tex. App.—

Beaumont 2004, no pet.) (per curiam). Therefore, an order granting summary

judgment may not grant more relief than requested in the motion for summary

judgment. See Stiles v. Resolution Trust Corp., 867 S.W.2d 24, 26 (Tex. 1993).

                                        10
Granting a summary judgment on a claim not addressed in the summary judgment

motion is generally reversible error. See G & H Towing Co. v. Magee, 347 S.W.3d

293, 297 (Tex. 2011); see also Santander Consumer USA, Inc. v. Palisades

Collection, LLC, 447 S.W.3d 902, 910 (Tex. App.—Dallas 2014, pet. denied) (If a

summary judgment grants more relief than requested, it should be reversed and

remanded.).

      Costanzo filed her Third Amended Petition—the live petition at the time

TACB filed its motion for summary judgment—on April 5, 2019, and therein she

stated claims against TACB for negligence, gross negligence, and fraud by

nondisclosure. TACB filed its motion for summary judgment on October 9, 2019,

arguing that Costanzo had no standing to sue in her individual capacity and that she

could only sue as executor of Joy’s estate. TACB also argued that it had no duty to

report suspected elder abuse, TACB was entitled to and obligated to rely on a valid

power of attorney when Jeanette withdrew money from Joy’s accounts, and the UCC

preempts Costanzo’s common-law claims. The motion stated:

      If summary judgment for TACB is not rendered on all of Plaintiff’s
      claims, TACB requests the Court to examine the pleadings and
      evidence and enter an Order specifying those claims in which no
      genuine issues of material fact have been raised. TACB further
      requests, in accordance with Tex. R. Civ. P. 166a(e), that the Court
      enter partial summary judgment as to those claims for which the Court
      concludes no fact issues exist.




                                        11
TACB did not state in its motion whether its motion was a traditional or no-evidence

motion, and the trial court’s order granting the summary judgment did not clarify

whether it was granting a no-evidence or traditional summary judgment. Because

traditional and no-evidence summary judgment motions are distinct and afford

distinct standards of review, we must make an initial determination regarding which

type of motion was before the trial court. Gustafson v. Complete Mfg. Servs., No.

09-18-00415-CV, 2020 Tex. App. LEXIS 5697, at *5 (Tex. App.—Beaumont July

23, 2020, no pet.) (mem. op.). In making this determination, we look to the substance

of the motion rather than categorizing the motion strictly by its form or title. Id.

(citing Tex. Integrated Conveyor Sys., Inc. v. Innovative Conveyor Concepts, Inc.,

300 S.W.3d 348, 375 (Tex. App.—Dallas 2009, pet. denied); Sanchez v. Mulvaney,

274 S.W.3d 708, 710 (Tex. App.—San Antonio 2008, no pet.)). After examining the

substance of the motion for summary judgment, we construe the motion as a

traditional motion for summary judgment.

      At a hearing in December 2019, Costanzo asked the trial court for leave to

amend her pleadings, which the court granted. On January 10, 2020, Costanzo filed

her Fourth Amended Petition. The Fourth Amended Petition was the live Petition at

the hearing on the summary judgment and at the time the trial court granted the

motion for summary judgment. In the Fourth Amended Petition, Costanzo stated

claims against TACB for breach of fiduciary duty, fraud by nondisclosure,

                                         12
promissory estoppel, quantum meruit and unjust enrichment, breach of contract, and

conversion of instrument under section 3.420 of the Texas Business & Commerce

Code. At a hearing on July 26, 2021, Costanzo stated that her Fourth Amended

Petition alleged “several different new causes of action” against TACB, and the

court responded that it would take “judicial notice of that.”

      The trial court signed the Order Granting Summary Judgment on July 29,

2021, stating that the trial court had considered “the Motion, the summary judgment

evidence, argument of counsel, and all timely filed responses[.]” The order granted

TACB’s motion for summary judgment and stated “[t]his judgment disposes of all

claims asserted against TACB by [Costanzo].” In her motion for new trial, Costanzo

argued that her Fourth Amended Petition mooted TACB’s motion for summary

judgment and that “[t]he Court’s Order granting summary judgment of all causes of

action brought by Movant against [TACB] was improper when there were no

pleadings on file by any party requesting such relief.”

      Our record does not include an amended motion for summary judgment or

any further response from TACB which was filed after Costanzo filed her Fourth

Amended Petition. On appeal, TACB argues that its motion for summary judgment

filed in response to Costanzo’s Third Amended Petition “was sufficiently broad to

encompass the claims Appellants pled in their Fourth Amended Petition.” TACB

does not argue that the trial court erroneously granted Costanzo leave to amend or

                                         13
that the Fourth Amended Petition was untimely filed. In TACB’s motion for

summary judgment, TACB argued it had no legal duty to report elder abuse and that

it was obligated to honor the power of attorney the Holdsworths presented, and it

sought a summary judgment on “all claims” asserted in the Third Amended Petition.

The motion for summary judgment does not address the new claims asserted in the

Fourth Amended Petition. For example, the motion does not address the claims for

conversion of an instrument under the UCC,4 breach of contract, promissory

estoppel, or quantum meruit and unjust enrichment, which Costanzo asserted in her

Fourth Amended Petition. Costanzo was given leave by the trial court to amend her

pleadings.

      TACB’s motion for summary judgment did not address the new claims

pleaded by Costanzo in her Fourth Amended Petition. Therefore, it was error for the

order to “dispose of all claims asserted against TACB by Plaintiffs[]”5 because the

relief requested by TACB’s motion for summary judgment was limited to

Costanzo’s claims that she pleaded in her Third Amended Petition. See Ken

Petroleum Corp. v. Questor Drilling Corp., 24 S.W.3d 344, 357 (Tex. 2000)




      4
         We note that in TACB’s motion for summary judgment TACB stated,
“Plaintiff may have a conversion claim[] but not a negligence claim.” Costanzo
included a claim for conversion of instrument in her Fourth Amended Petition.
      5
        Emphasis added.
                                         14
(concluding that the trial court erred by granting summary judgment on a claim not

addressed by the motion for summary judgment).

      Costanzo amended her petition while TACB’s motion for summary judgment

was pending. She filed her Fourth Amended Petition on January 10, 2020, with leave

of court. The trial court ruled on TACB’s motion for summary judgment on July 29,

2021. Costanzo’s Fourth Amended Petition abandoned her earlier claims for

negligence and gross negligence, so TACB’s motion for summary judgment was

moot as to those claims. See Tex. R. Civ. P. 65 (an amended pleading supersedes an

earlier pleading); Camarena v. Tex. Employment Comm’n, 754 S.W.2d 149, 151

(Tex. 1988) (a claim is moot where the issues presented are no longer live or the

parties do not have a legally cognizable interest in the outcome) (citing Murphy v.

Hunt, 455 U.S. 478, 481 (1982)). Costanzo’s claim for fraud by nondisclosure

remained in her Fourth Amended Petition and stated:

            Following Plaintiff and other members of the Levy family
      informing Defendant Texas Advantage Community Bank, N.A., that
      Defendants’ James Holdsworth and Jeanette Holdsworth were
      wrongfully attempting to use an invalid power of attorney, the
      Defendants concealed/failed to disclose material facts related to the
      bank fraud of Defendants’ Jeanette Holdsworth and James Bernard
      Holdsworth, along with the elder abuse against Mrs. Levy.

      To prove fraud by non-disclosure, a plaintiff must show:

      (1) the defendant deliberately failed to disclose material facts; (2) the
      defendant had a duty to disclose such facts to the plaintiff; (3) the
      plaintiff was ignorant of the facts and did not have an equal opportunity
      to discover them; (4) the defendant intended the plaintiff to act or
                                         15
      refrain from acting based on the nondisclosure; and (5) the plaintiff
      relied on the non-disclosure, which resulted in injury.

Bombardier Aerospace Corp. v. SPEP Aircraft Holdings, LLC, 572 S.W.3d 213,

219-20 (Tex. 2019). TACB’s motion for summary judgment argued that TACB had

no duty to disclose suspected elder financial abuse or suspected fraud to authorities

or to Costanzo,6 and Costanzo did not adequately respond to the motion for summary

judgment as to this claim as we stated in our discussion of issue one. “[I]n the

absence of a duty to disclose, a failure to disclose generally cannot serve as evidence

of fraud.” J.W. Garrett & Sons, Inc., 2015 Tex. App. LEXIS 10201, at *18. We

conclude that the trial court correctly awarded summary judgment on the fraud by

nondisclosure claim. That said, because in her Fourth Amended Petition Costanzo

also asserted new claims for conversion of an instrument under the UCC, 7 breach of

contract, promissory estoppel, and quantum meruit and unjust enrichment, and those

claims were not addressed in the motion for summary judgment, we have sustained

Appellant’s second and third issues. We reverse and remand this case to the trial



      6
         TACB explained in its motion for summary judgment that section 280.002
of the Finance Code imposed a duty on financial institutions in some circumstances
to report suspected financial exploitation of vulnerable adults, but this provision was
not adopted until September 2017—more than two years after the events that form
the basis of Costanzo’s claims. See Tex. Fin. Code Ann. § 281.002 (“Reporting
Suspected Financial Exploitation of Vulnerable Adults[,]” effective September 1,
2017, renumbered in 2019).
       7
         We note that in TACB’s motion for summary judgment TACB stated,
“Plaintiff may have a conversion claim[] but not a negligence claim.”
                                          16
court for proceedings consistent with this opinion. See McAllen Hosps., L.P. v. State

Farm Cty. Mut. Ins. Co. of Tex., 433 S.W.3d 535, 541-42 (Tex. 2014) (reversing and

remanding because an issue presented on appeal had not been previously raised as a

ground for summary judgment).

      REVERSED AND REMANDED.



                                                    _________________________
                                                        LEANNE JOHNSON
                                                              Justice

Submitted on July 5, 2022
Opinion Delivered September 29, 2022

Before Golemon, C.J., Horton and Johnson, JJ.




                                         17